Title: From George Washington to Uriah Forrest, 31 August 1780
From: Washington, George
To: Forrest, Uriah


                        
                            Sir
                            Head Quarters Bergen County 31st Augt 1780
                        
                        I have received your favr of the 17th instant—The Board of War have lately transmitted me a letter, from you
                            to them, of the 28th July; representing the case of an Officer arrested by you for discharging or exchanging men in an
                            illegal manner, and requesting to know whether you could with propriety appoint a general Court Martial for his trial—This
                            you cannot do, but that the matter may be brought to a speedy issue, and to prevent the uncertainty—trouble and expence of
                            Witnesses attending the Army to the southward, a General Court Martial, whereof Major John Steward or any senior Feild
                            Officer who may be in the state and convenient, yourself excepted, is to be president, is to sit at Baltimore for the
                            trial of the Gentleman above referred to—You will be pleased to signify this to the Officers who are to compose the
                            Court—The proceedings are to be transmitted to me for my approbation—I have excepted you from being president as having
                            made the arrest.
                        I am exceedingly sorry to hear that the prospects of procuring recruits to fill the Continental Battalions
                            are so unfavorable. I however have full confidence that every exertion will be made by the State and by the Officers
                            appointed to assist in the execution of the Case to obtain the Men. I am &c.

                    